Citation Nr: 0947793	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-35 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral ankle 
condition due to flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1978 to 
March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, and a December 2006 rating 
decision of the VA RO in Cleveland, Ohio, denying service 
connection for a bilateral ankle condition due to flat feet.  
In February 2007, the Veteran submitted a notice of 
disagreement (NOD) and subsequently perfected his appeal in 
November 2007.  His case is currently under the jurisdiction 
of the RO in Pittsburgh, Pennsylvania.

In September 2009, the Veteran presented sworn testimony 
during a Travel Board hearing in Pittsburgh, Pennsylvania, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran contends that his currently diagnosed bilateral 
ankle disability is the result of active duty service.  
Specifically, he contends that his bilateral ankle disability 
is the result of marching in basic training with preexisting 
flat feet.

Although the Veteran alleges that his bilateral ankle 
disability is the result of flat feet, he is not currently 
service connected for flat feet.  The Board reminds the 
Veteran that he is free to file a claim of entitlement to 
service connection for flat feet at any time.

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for a bilateral ankle 
condition due to flat feet.

The Veteran was afforded a VA general medical examination in 
October 2006.  At that time, the VA examiner diagnosed the 
Veteran with pes planovalgus foot type bilaterally and 
osteoarthritis of the bilateral subtalar and ankle joints.  
However, she did not provide any opinion as to the etiology 
of the Veteran's bilateral ankle disability or whether it may 
be related to service.  Additionally, she did not review the 
Veteran's claims file.  In light of these deficiencies, the 
October 2006 VA examiner's opinion is not adequate to render 
a decision on entitlement to service connection for a 
bilateral ankle condition due to flat feet.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described above, the Veteran's claim of entitlement to 
service connection for a bilateral ankle condition due to 
flat feet must be remanded for a new VA examination.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records, 
covering the period from October 18, 2006, 
to the present, should be obtained and 
added to the claims folder.

2.  The Veteran should be afforded an 
examination with an appropriate examiner in 
order to determine the presence and, if 
present, the severity of a bilateral ankle 
disorder.  All indicated studies should be 
performed.  The claims folder should be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination, and the examination 
report should reflect that such a review 
was conducted.  The examiner should provide 
an opinion as to the likelihood that the 
Veteran's current bilateral ankle 
disability is causally related to his 
inservice complaints of bilateral ankle 
pain.  The examiner should discuss 
inservice treatment records, including the 
January 1978 complaints of bilateral ankle 
pain.  To the extent necessary, symptoms of 
flat feet during service should be 
discussed, as well as any relationship 
between such and any current ankle 
disorder.  A complete rationale should be 
provided for any opinion offered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to service 
connection for a bilateral ankle condition 
due to flat feet should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

